    Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 1 of 13 Page ID #:18

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES - GENERAL
 Case No.       5:20-cv-2312-VAP (SK)                                  Date   November 23, 2020
 Title          Federico Moreno Martinez v. Unknown


 Present: The Honorable       Steve Kim, U.S. Magistrate Judge
                  Erica Valencia                                           n/a
                  Deputy Clerk                                    Court Smart / Recorder

          Attorneys Present for Petitioner:                 Attorneys Present for Respondent:
                   None present                                        None present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

        Petitioner is a California state prisoner seeking relief under 28 U.S.C. § 2254 from a
conviction sustained in San Bernardino County Superior Court. But the petition is deficient on
its face for many reasons. First, the petition is not written in English as required by the Court.
See Local Rules 3-2, 11-3.10. Second, Petitioner has not named a proper respondent, thereby
depriving the Court of jurisdiction. See Rule 2(a) of Rules Governing § 2254 Cases; Stanley v.
California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). Third, Petitioner has left
significant portions of the petition blank. A petition is facially invalid unless it “specif[ies] all
the grounds for relief available to the petitioner” and “state[s] the facts supporting each
ground.” Rule 2(c) of Rules Governing § 2254 Cases. This requirement is not met by attaching
a document to the petition with no explanation. See, e.g., Blue v. Montgomery, 2019 WL
6194840, at *1 (C.D. Cal. June 5, 2019) (dismissing with leave to amend where petitioner
attached filings but identified no claims in the petition). Finally, from what remaining content
the Court can discern, the petition appears unexhausted. See 28 U.S.C. § 2254(b)(1)(A). To
exhaust a federal claim, a California state prisoner must first present it in a complete round of
direct appeals or state habeas proceedings, up to and including the California Supreme Court.
See Baldwin v. Reese, 541 U.S. 27, 29 (2004). Yet neither the petition nor the available state
court docket reflects that Petitioner has done this. (See Cal. Ct. App. Case No. E074751).

       Petitioner is thus ORDERED TO SHOW CAUSE on or before December 23, 2020
why his petition should not be dismissed for lack of jurisdiction, lack of exhaustion, and failure
to comply with both the Federal Rules Governing § 2254 Cases and the Court’s Local Rules. To
discharge this order, Petitioner may (1) file an amended petition using the attached Form CV-
69 that fixes these deficiencies; (2) voluntarily dismiss the petition using the attached Form
CV-09 and refile after exhausting his federal claims (if any), provided that he has enough time
left under the one-year federal statute of limitations; or (3) file a response explaining why the
petition can proceed, as is, without amendment.

       Failure to comply with this order may result in involuntary dismissal of the petition for
failure to prosecute and obey court orders. See Fed. R. Civ. P. 41(b); L.R. 41-1.

CV-90 (10/08)                           CIVIL MINUTES - GENERAL                               Page 1 of 1
          Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 2 of 13 Page ID #:19


  NAME


  PRISON IDENTIFICATION/BOOKING NO.


  ADDRESS OR PLACE OF CONFINEMENT



  Note:     It is your responsibility to notify the Clerk of Court in writing of any
            change of address. If represented by an attorney, provide his or her
            name, address, telephone and facsimile numbers, and e-mail address.

                                                     UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                       CASE NUMBER:

                                                                                         CV
                                                                                               To be supplied by the Clerk of the United States District Court
  FULL NAME (Include name under which you were convicted )
                                                                      Petitioner,
                                         v.
                                                                                                 G __________________ AMENDED

                                                                                            PETITION FOR WRIT OF HABEAS CORPUS
                                                                                               BY A PERSON IN STATE CUSTODY
  NAME OF WARDEN, SUPERINTENDENT, JAILOR, OR AUTHORIZED                                                 28 U.S.C. § 2254
  PERSON HAVING CUSTODY OF PETITIONER
                                                                    Respondent.        PLACE/COUNTY OF CONVICTION
                                                                                       PREVIOUSLY FILED, RELATED CASES IN THIS DISTRICT COURT
                                                                                       (List by case number )
                                                                                       CV
                                                                                       CV

                                            INSTRUCTIONS - PLEASE READ CAREFULLY
      1. To use this form, you must be a person who either is currently serving a sentence under a judgment against you in a California
state court, or will be serving a sentence in the future under a judgment against you in a California state court. You are asking for relief
from the conviction and/or the sentence. This form is your petition for relief.
      2. In this petition, you may challenge the judgment entered by only one California state court. If you want to challenge
 judgments entered by more than one California state court, you must file a separate petition for each court.
      3. Make sure the form is typed or neatly handwritten. You must tell the truth and sign the form. If you make a false statement
 of a material fact, you may be prosecuted for perjury.
      4. Answer all the questions. You do not need to cite case law, but you do need to state the federal legal theory and operative facts
 in support of each ground. You may submit additional pages if necessary. If you do not fill out the form properly, you will be asked to
 submit additional or correct information. If you want to submit a legal brief or arguments, you may attach a separate memorandum.
      5. You must include in this petition all the grounds for relief from the conviction and/or sentence that you challenge. You must
 also state the facts that support each ground. If you fail to set forth all the grounds in this petition, you may be barred from presenting
 additional grounds at a later date.
      6. You must pay a fee of $5.00. If the fee is paid, your petition will be filed. If you cannot afford the fee, you may ask to proceed
 in forma pauperis (as a poor person). To do that, you must fill out and sign the declaration of the last two pages of the form. Also, you
 must have an authorized officer at the penal institution complete the certificate as to the amount of money and securities on deposit to
 your credit in any account at the institution. If your prison account exceeds $25.00, you must pay the filing fee.
      7. When you have completed the form, send the original and two copies to the following address:
                              Clerk of the United States District Court for the Central District of California
                              United States Courthouse
                              ATTN: Intake/Docket Section
                              255 East Temple Street, Suite TS-134
                              Los Angeles, California 90012


CV-69 (05/18)                PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                                           Page 1 of 11
         Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 3 of 13 Page ID #:20
PLEASE COMPLETE THE FOLLOWING (check appropriate number):

    This petition concerns:
    1.    a conviction and/or sentence.
    2.    prison discipline.
    3.    a parole problem.
    4.    other.

                                                                  PETITION

    1. Venue
         a. Place of detention
         b. Place of conviction and sentence


    2. Conviction on which the petition is based (a separate petition must be filed for each conviction being attacked).
         a. Nature of offenses involved (include all counts) :




         b. Penal or other code section or sections:




         c. Case number:
         d. Date of conviction:
         e. Date of sentence:
         f.     Length of sentence on each count:


         g. Plea (check one) :
                  Not guilty
                  Guilty
                  Nolo contendere
         h. Kind of trial (check one) :
                  Jury
                  Judge only


    3. Did you appeal to the California Court of Appeal from the judgment of conviction?                                   Yes     No
         If so, give the following information for your appeal (and attach a copy of the Court of Appeal decision if available):
         a. Case number:
         b. Grounds raised (list each) :
                (1)
                (2)

CV-69 (05/18)              PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                           Page 2 of 11
         Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 4 of 13 Page ID #:21
                (3)
                (4)
                (5)
                (6)
         c. Date of decision:
         d. Result




    4. If you did appeal, did you also file a Petition for Review with the California Supreme Court of the Court of Appeal
         decision?             Yes            No
         If so, give the following information (and attach copies of the Petition for Review and the Supreme Court ruling if available):
         a. Case number:
         b. Grounds raised (list each):
                (1)
                (2)
                (3)
                (4)
                (5)
                (6)
         c. Date of decision:
         d. Result




    5. If you did not appeal:
         a. State your reasons




         b. Did you seek permission to file a late appeal?                               Yes          No


    6. Have you previously filed any habeas petitions in any state court with respect to this judgment of conviction?
         G Yes          G No
         If so, give the following information for each such petition (use additional pages, if necessary, and attach copies of the petitions and the
         rulings on the petitions if available):

         a. (1) Name of court:
                (2) Case number:
                (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
CV-69 (05/18)                PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                             Page 3 of 11
         Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 5 of 13 Page ID #:22
                (4) Grounds raised (list each) :
                        (a)
                        (b)
                        (c)
                        (d)
                        (e)
                        (f)
                (5) Date of decision:
                (6) Result


                (7) Was an evidentiary hearing held?                           Yes          No


         b. (1) Name of court:
                (2) Case number:
                (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
                (4) Grounds raised (list each) :
                        (a)
                        (b)
                        (c)
                        (d)
                        (e)
                        (f)
                (5) Date of decision:
                (6) Result


                (7) Was an evidentiary hearing held?                           Yes          No


         c. (1) Name of court:
                (2) Case number:
                (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
                (4) Grounds raised (list each) :
                        (a)
                        (b)
                        (c)
                        (d)
                        (e)
                        (f)


CV-69 (05/18)                 PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)              Page 4 of 11
          Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 6 of 13 Page ID #:23
                (5) Date of decision:
                (6) Result



                (7) Was an evidentiary hearing held?          Yes    No


     7.   Did you file a petition for certiorari in the United States Supreme Court?                   Yes          No
                    If yes, answer the following:
                    (1) Docket or case number (if you know):
                    (2) Result:


                    (3) Date of result (if you know):
                    (4) Citation to the case (if you know):



    8. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than five grounds. Summarize
          briefly the facts supporting each ground. For example, if you are claiming ineffective assistance of counsel, you
          must state facts specifically setting forth what your attorney did or failed to do.
          CAUTION:           Exhaustion Requirement: In order to proceed in federal court, you must ordinarily first exhaust
                             your state court remedies with respect to each ground on which you are requesting relief from the
                             federal court. This means that, prior to seeking relief from the federal court, you first must
                             present all of your grounds to the California Supreme Court.

          a. Ground one:


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?              Yes        No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?        Yes        No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?            Yes        No


          b. Ground two:


                (1) Supporting FACTS:




CV-69 (05/18)            PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)          Page 5 of 11
         Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 7 of 13 Page ID #:24




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?                Yes       No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?          Yes       No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?              Yes       No

         c. Ground three:


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?              G Yes   G No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?        G Yes   G No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?            G Yes   G No


         d. Ground four:


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?              G Yes   G No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?        G Yes   G No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?            G Yes   G No


         e. Ground five:


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?                Yes       No

CV-69 (05/18)            PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)           Page 6 of 11
         Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 8 of 13 Page ID #:25
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?                             Yes        No

                (4) Did you raise this claim in a habeas petition to the California Supreme Court?                                 Yes        No


    9. If any of the grounds listed in paragraph 8 were not previously presented to the California Supreme Court, state
         briefly which grounds were not presented, and give your reasons:




    10. Have you previously filed any habeas petitions in any federal court with respect to this judgment of conviction?
                Yes            No
         If so, give the following information for each such petition (use additional pages, if necessary, and attach copies of the petitions and
         the rulings on the petitions if available):

         a. (1) Name of court:
                 (2) Case number:
                 (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
                 (4) Grounds raised (list each):
                         (a)
                         (b)
                         (c)
                         (d)
                         (e)
                         (f)
                 (5) Date of decision:
                 (6) Result


                 (7) Was an evidentiary hearing held?                            Yes        No


         b. (1) Name of court:
                 (2) Case number:
                 (3) Date filed     (or if mailed, the date the petition was turned over to the prison authorities for mailing):

                 (4) Grounds raised (list each):
                         (a)
                         (b)
                         (c)
                         (d)
                         (e)
                         (f)
                 (5) Date of decision:
CV-69 (05/18)                  PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                          Page 7 of 11
         Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 9 of 13 Page ID #:26
                (6) Result


                (7) Was an evidentiary hearing held?                           Yes       No


    11. Do you have any petitions now pending (i.e., filed but not yet decided) in any state or federal court with respect to
         this judgment of conviction?                          Yes           No
         If so, give the following information (and attach a copy of the petition if available):
                (1) Name of court:
                (2) Case number:
                (3) Date filed (or if mailed, the date the petition was turned over to the prison authorities for mailing):
                (4) Grounds raised (list each):
                        (a)
                        (b)
                        (c)
                        (d)
                        (e)
                        (f)


    12. Are you presently represented by counsel?                              Yes        No
         If so, provide name, address and telephone number:




    WHEREFORE, petitioner prays that the Court grant petitioner all relief to which he may be entitled in this proceeding.




                                                                                          Signature of Attorney (if any)



    I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.




    Executed on
                                       Date                                                       Signature of Petitioner




CV-69 (05/18)                 PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)              Page 8 of 11
        Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 10 of 13 Page ID #:27




                          Petitioner



                        Respondent(s)
                                                                          ELECTION REGARDING
                                                                      CONSENT TO PROCEED BEFORE
                                                                   A UNITED STATES MAGISTRATE JUDGE


    •    A magistrate judge is available under 28 U.S.C. § 636(c) to conduct all proceedings in this case,
         including dispositive matters and entry of final judgment. However, a magistrate judge may be assigned
         to rule on dispositive matters only if all parties voluntarily consent.

    •    Parties are free to withhold consent to magistrate judge jurisdiction without adverse substantive
         consequences.

    •    If both parties consent to have a magistrate judge decide the case, any appeal would be made directly to
         the Ninth Circuit Court of Appeals, as if a district judge had decided the matter.

    •    Unless both parties consent to have a magistrate judge decide the case, the assigned magistrate judge
         will continue to decide only non-dispositive matters, and will issue a Report and Recommendation to
         the district judge as to all dispositive matters.


Please check the “yes” or “no” box regarding your decision to consent to a United States Magistrate Judge
and sign below.


    Yes, I voluntarily consent to have a United States Magistrate Judge conduct all further proceedings in this case, decide
all dispositive and non-dispositive matters, and order the entry of final judgment.

   No, I do not consent to have a United States Magistrate Judge conduct all further proceedings in this case.


Executed on
                           Date                                 Signature of Petitioner/Counsel for Petitioner




CV-69 (05/18)         PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)             Page 9 of 11
         Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 11 of 13 Page ID #:28




                               Petitioner
                                                                                 DECLARATION IN SUPPORT
                                                                                        OF REQUEST
                             Respondent(s)
                                                                                        TO PROCEED
                                                                                    IN FORMA PAUPERIS

    I,                                                               , declare that I am the petitioner in the above entitled case;
that in support of my motion to proceed without being required to prepay fees, costs or give security therefor, I state that
because of my poverty I am unable to pay the costs of said proceeding or to give security therefor; that I believe I am
entitled to relief.


1. Are you presently employed?               Yes     No


    a. If the answer is yes, state the amount of your salary or wages per month, and give the name and address of your
          employer.


    b. If the answer is no, state the date of last employment and the amount of the salary and wages per month which
          you received.


2. Have you received, within the past twelve months, any money from any of the following sources?
    a. Business, profession or form of self-employment?                Yes        No
    b. Rent payments, interest or dividends?                           Yes        No
    c. Pensions, annuities or life insurance payments?                 Yes        No
    d. Gifts or inheritances?                                          Yes        No
    e. Any other sources?                                              Yes        No


    If the answer to any of the above is yes, describe each source of money and state the amount received from each
    during the past twelve months:




3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison accounts)
         Yes          No

CV-69 (05/18)              PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)             Page 10 of 11
         Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 12 of 13 Page ID #:29
    If the answer is yes, state the total value of the items owned:




4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property? (Excluding ordinary
    household furnishings and clothing)    Yes       No
    If the answer is yes, describe the property and state its approximate value:




5. List the persons who are dependent upon you for support, state your relationship to those persons, and indicate how
    much you contribute toward their support:




    I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.
    Executed on
                            Date                                            Signature of Petitioner



                                                       CERTIFICATE
    I hereby certify that the Petitioner herein has the sum of $                                           on account to his credit
at the                                                                                                     institution where he is
confined. I further certify that Petitioner likewise has the following securities to his credit according to the records of said
institution:




                   Date                                                  Authorized Officer of Institution/Title of Officer




CV-69 (05/18)          PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)                     Page 11 of 11
        Case 5:20-cv-02312-VAP-SK Document 4 Filed 11/23/20 Page 13 of 13 Page ID #:30




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
